Opinion by
Mr. Justice Mitchell,
The substance of this case lies in a very narrow compass. The appellant as agent for a disclosed principal sold to plaintiffs a house, with an agreement that possession should be given within ninety days. This latter agreement was in excess of his authority, and if his principal had refused to be bound by it, the agent would have been personally liable to the plaintiffs for any resulting damages: Kroeger v. Pitcairn, 101 Pa. 311. But appellant’s principal instead of repudiating the agreement, first offered fairly to rescind if plaintiffs desired, and then ratified and carried out the agreement in a manner *118and upbn terms agreed to by plaintiffs. Such ratification was equivalent to an antecedent authority in the agent and took all question of his individual liability out of the case. If plaintiffs were not satisfied with the terms offered, thej^ might have rejected them and stood upon their rights against appellant under the agreement. Then was their time to do so. When on the contrary they made a settlement with the owner, accepted an allowance on account of possession, and took the deed for the property, they merged the agreement to sell and all its terms, and put an end once for all to any further claim against the appellant as well as against his principal. On the undisputed facts as shown by the plaintiffs’ own case the verdict should have been directed for the defendant.
Judgment reversed.